DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Response to Arguments
Applicant's arguments filed 12/15/2020 have been fully considered but they are not persuasive.
For claim 1, the applicant argues on page 8-9, that Bergstorm does not disclose "performing an autonomous open-loop adjustment to the uplink timing advance value,"
The examiner respectfully disagrees. In regards to claim 1 limitation "performing an autonomous open-loop adjustment to the uplink timing advance value,", Bergstorm discloses that the “UL timing adjustment since it is autonomously performed by the UE based on pre-defined rules and requirements.” (para. 0051) and futher in para. 0051 “This reference timing is (N.sub.TA.sub.--.sub.Ref+N.sub.TA.sub.--.sub.offset) before the downlink reception timing. N.sub.TA.sub.--.sub.offset is a fixed value.” Since, the UL timing adjustment is based on fixed values and predefined rules and requirements, it is considered an “open-loop” adjustment. Further, Bergstorm’s teachings in regards to the autonomous timing adjustment are consistent with multiple examples of applicant’s description of “autonomous open-loop adjustment” in the specification as in para. 0082-83 of the instant specification where the base station transmits values from the base station when an autonomous open-loop adjustment.is used. Further, applicant’s arguments that a transmission timing error is used to adjust the uplink timing, does 


For claim 2, the applicant argues on page 9-10, that Bergstorm does not disclose "adjusting the uplink timing advance value based at least in part on a distance between the UE and the base station "
The examiner respectfully disagrees. In regards to claim 2 limitation "adjusting the uplink timing advance value based at least in part on a distance between the UE and the base station", Bergstorm clearly discloses that the location of UE relative to eNB (e.g. through round trip time, which is equivalent to distance) can be determined (via GPS positioning for example as in para. 0141) and this is then utilized in TA determination / configuration as in para. 0045, 0141;


For claim 2, the applicant argues on page 10, that Bergstorm does not disclose " adjust the uplink timing advance value "
The examiner respectfully disagrees. In regards to claim 2 limitation "ad adjust the uplink timing advance value ", Bergstorm clearly discloses in  para. 0045, 0141 that locations of UE relative to eNB (i.e. their locations) can be determined via GPS positioning (as in para. 0141, which is  


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-4,8-11,17-20,24-26 is/are rejected under 35 U.S.C. 102(a)(1) / (a)(2) as being anticipated by Bergstorm et al. (US 20150085839 A1)


For claim 1, Bergstorm discloses A method for wireless communication at a user equipment (UE), comprising: 



performing an autonomous open-loop adjustment to the uplink timing advance value (see para. 0051; the UE autonomously adjusts the TA which is used for uplink transmission); 

and transmitting the uplink transmission to the base station in accordance with the adjusted uplink timing advance value (see para. 0051; the UE transmits in the uplink utilizing the autonomously adjusted TA).

For claim 2, Bergstorm discloses adjusting the uplink timing advance value based at least in part on the distance between the UE and the base station (see para. 0045, 0141; location of UE relative to eNB (e.g. through round trip time) can be determined (via GPS positioning for example as in para. 0141) and utilized in TA determination / configuration).

For claim 3, Bergstorm discloses performing a satellite positioning system (SPS) measurement of the UE position and using the SPS measurement and a base station position to adjust the uplink timing advance value (see para. 0045, 0141; locations of UE relative to eNB (i.e. their 

For claim 4, Bergstorm discloses wherein adjusting the uplink timing advance value based at least in part on the distance between the UE and the base station comprises adjusting the timing advance value based at least in part on the distance comprises at least one of a physical distance between the UE and the base station, or an angular distance between the UE and the base station, or a travel distance from the UE to the base station, or a round-trip-time (RTT) distance associated with a wireless transmission between the UE and the base station  (see para. 0045, 0141; location of UE relative to eNB (e.g. through round trip time) can be determined (via GPS positioning for example as in para. 0141) and utilized in TA determination / configuration), or a combination thereof.  

For claim 8, Bergstorm discloses receiving a signal from the base station indicating the that the UE is to use a second adjusted uplink timing advance value (see para. 0176; the UE adjust the UL timing (i.e. “adjusted uplink timing advance value”) a multitude of times (fig. 16; dashed lines) until it receives / applies a Timing advance command control element (TAC MAC CE) to update / apply the actual UL timing (i.e. “different” from the adjusted UL timing by the UE) as further explained in para. 0052) 
, the second adjusted uplink timing advance value being different from the adjusted uplink timing advance value (see para. 0176; the actual UL timing (fig. 16; “actual UL timing”, which is considered “the second adjusted uplink timing advance”) is different from the previous UE 

For claim 9, Bergstorm discloses receiving a signal from the base station indicating a set of available uplink timing advance values (see para. 0051; a UE is / can be part of multiple TA groups, wherein it can use the TA value(s) of the TA groups that it belongs to (i.e. “set of available uplink timing advance values”), wherein the TA value(s) for a TA group is signaled from the cell / eNB via TAC CE command as in para. 0044 last sentence, para. 0046, 0052), wherein the uplink timing advance value is identified from the set of available uplink timing advance values (see para. 0051; the UE can perform autonomous TA adjusting utilizing the TAs associated with the TA groups it belongs to).  

For claim 10, Bergstorm discloses receiving an indication from the base station triggering the UE to perform the autonomous open-loop adjustment based at least in part on the set of available uplink timing advance values (see fig. 25; S210c, S220; para. 0192-0193; the network node (eNB) selects the mode for operation for the UE, such as the autonomous UL timing adjustment by the UE (S210c) wherein this selected mode is signaled to the UE to be used as in S220 (i.e. “triggering”)).

For claim 11, Bergstorm discloses wherein the adjusted uplink timing advance value is identified from the set of available uplink timing advance values (see para. 0051; the UE can perform autonomous TA adjusting utilizing the TAs associated with the TA groups it belongs to).



 identify that an uplink transmission to a base station is to occur in accordance with an uplink timing advance value representing an amount of time that the uplink transmission takes from transmission at the apparatus to reception at the base station (see para. 0044, 0048, the UE ascertains (either through an initial value or a TAC command) an timing advance value (which is a time duration indicating an offset for UL transmission relative to DL transmission) that is utilized for uplink transmission to a base station);

 Page 4 of 8Application No. 16/178,964 perform an autonomous open-loop adjustment to the uplink timing advance value (see para. 0051; the UE autonomously adjusts the TA which is used for uplink transmission); 

and transmit the uplink transmission to the base station in accordance with the adjusted uplink timing advance value (see para. 0051; the UE transmits in the uplink utilizing the autonomously adjusted TA).


Regarding Claim 18, the claim is interpreted and rejected for the same reason as set forth in Claim 2.
Regarding Claim 19, the claim is interpreted and rejected for the same reason as set forth in Claim 3.
Regarding Claim 20, the claim is interpreted and rejected for the same reason as set forth in Claim 4.

Regarding Claim 24, the claim is interpreted and rejected for the same reason as set forth in Claim 8.
Regarding Claim 25, the claim is interpreted and rejected for the same reason as set forth in Claim 9.
Regarding Claim 26, the claim is interpreted and rejected for the same reason as set forth in Claim 10.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claim 5-7, 21-23 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Bergstorm et al. (US 20150085839 A1) in view of Jung et al. (US 20190081753 A1 )

For claim 5, Bergstorm does not explicitly disclose determining a downlink beam configuration for a downlink transmission from the base station, wherein the uplink timing advance value is adjusted based at least in part on the downlink beam configuration.

In an analogous art, Jung discloses determining a downlink beam configuration for a downlink transmission from the base station, wherein the uplink timing advance value is adjusted based at least in part on the downlink beam configuration (see para. 0066; there are two or more TA values (utilized from UL transmission as in para. 0064) associated with two or more antenna groups (each being serving beams), which are considered “downlink beam configuration”)

It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify / combine the features of Bergstorm by using the above recited features, as taught by Jung, in order to provide continued beamforming and therefore fast and error free transmissions for wireless used through recovery when beamforming to users fails (see Jung sections 0007-8).



In an analogous art Jung discloses wherein the downlink beam configuration is mapped to one or more uplink timing advance values of a plurality of available uplink timing advance values (see para. 0066; there are two or more TA values (utilized from UL transmission as in para. 0064) associated (i.e. “mapped”) with two or more antenna groups (each being serving beams), which are considered “downlink beam configuration”)


It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify / combine the features of Bergstorm by using the above recited features, as taught by Jung, in order to provide continued beamforming and therefore fast and error free transmissions for wireless used through recovery when beamforming to users fails (see Jung sections 0007-8).



For claim 7, Bergstorm does not explicitly disclose wherein the downlink beam configuration comprises at least one of a downlink beam direction, or a downlink beam index, or a downlink beam departure angle, or a combination thereof.



It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify / combine the features of Bergstorm by using the above recited features, as taught by Jung, in order to provide continued beamforming and therefore fast and error free transmissions for wireless used through recovery when beamforming to users fails (see Jung sections 0007-8).


Regarding Claim 21, the claim is interpreted and rejected for the same reason as set forth in Claim 5.
Regarding Claim 22, the claim is interpreted and rejected for the same reason as set forth in Claim 6.
Regarding Claim 23, the claim is interpreted and rejected for the same reason as set forth in Claim 7.


	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Li; Junyi et al.	US 20160105863 A1	OPEN-LOOP TIMING AND CYCLIC PREFIXES IN CELLULAR INTERNET OF THINGS COMMUNICATION
Wild; Thorsten et al.	US 20160211999 A1	RECEIVER AND RECEIVER METHOD FOR A FILTERED MULTICARRIER SIGNAL
ROSA; Claudio et al.	US 20160242092 A1	Methods and Apparatus for Small Cell Change
KAZMI; Muhammad et al.	US 20160345316 A1	TIME ADVANCE FOR DUAL CONNECTIVITY 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

                                                                                                                                                                                                      



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Kenan Cehic/Examiner, Art Unit 2413  

/UN C CHO/Supervisory Patent Examiner, Art Unit 2413